EXHIBIT 10.3
 
MANAGEMENT AGREEMENT
by and between
Starwood Property Trust, Inc.
and
SPT Management, LLC
Dated as of August 17, 2009
 

 

 



--------------------------------------------------------------------------------



 



MANAGEMENT AGREEMENT, dated as of August 17, 2009, by and between Starwood
Property Trust, Inc., a Maryland corporation (the “Company”), and SPT
Management, LLC, a Delaware limited liability company (the “Manager”).
W I T N E S S E T H:
WHEREAS, the Company is a newly formed corporation which intends to invest in
Target Assets (as defined below) and intends to qualify as a real estate
investment trust for federal income tax purposes and will elect to receive the
tax benefits accorded by Sections 856 through 860 of the Internal Revenue Code
of 1986, as amended (the “Code”); and
WHEREAS, the Company desires to retain the Manager to administer the business
activities and day-to-day operations of the Company and to perform services for
the Company in the manner and on the terms set forth herein and the Manager
wishes to be retained to provide such services.
NOW THEREFORE, in consideration of the premises and agreements hereinafter set
forth, the parties hereto hereby agree as follows:
Section 1. Definitions.
(a) The following terms shall have the meanings set forth in this Section 1(a):
“Additional Underwriting Discount” means (i) the Manager Conditional Payment,
plus (ii) the Conditional Payments as defined in Section 2(d) of the IPO
Underwriting Agreement, in each case to the extent paid by the Company.
“Affiliate” means (i) any Person directly or indirectly controlling, controlled
by, or under common control with such other Person, (ii) any executive officer
or general partner of such other Person, (iii) any member of the board of
directors or board of managers (or bodies performing similar functions) of such
Person, and (iv) any legal entity for which such Person acts as an executive
officer or general partner.
“Agreement” means this Management Agreement, as amended, supplemented or
otherwise modified from time to time.
“Automatic Renewal Term” has the meaning set forth in Section 10(a) hereof.

 

 



--------------------------------------------------------------------------------



 



“Bankruptcy” means, with respect to any Person, (a) the filing by such Person of
a voluntary petition seeking liquidation, reorganization, arrangement or
readjustment, in any form, of its debts under Title 11 of the United States Code
or any other U.S. federal or state or foreign insolvency law, or such Person’s
filing an answer consenting to or acquiescing in any such petition, (b) the
making by such Person of any assignment for the benefit of its creditors,
(c) the expiration of 60 days after the filing of an involuntary petition under
Title 11 of the Unites States Code, an application for the appointment of a
receiver for a material portion of the assets of such Person, or an involuntary
petition seeking liquidation, reorganization, arrangement or readjustment of its
debts under any other U.S. federal or state or foreign insolvency law, provided
that the same shall not have been vacated, set aside or stayed within such
60-day period or (d) the entry against such Person of a final and non-appealable
order for relief under any bankruptcy, insolvency or similar law now or
hereinafter in effect.
“Base Management Fee” means the base management fee, calculated and payable
quarterly in arrears, in an amount equal to one-fourth of 1.50% of the Company’s
Equity.
“Board” means the board of directors of the Company.
“Board Investment Committee” means a committee consisting solely of members of
the Board formed for the primary purpose of (1) periodically reviewing the
Company’s investments and (2) pursuant to the Investment Guidelines, approving
certain investments proposed to be made by the Company.
“Business Day” means any day except a Saturday, a Sunday or a day on which
banking institutions in New York, New York are not required to be open.
“Claim” has the meaning set forth in Section 8(c) hereof.
“Closing Date” means the date of closing of the Initial Public Offering.
“Code” has the meaning set forth in the Recitals.
“Co-Investment and Allocation Agreement” refers to the co-investment and
allocation agreement, dated August 17, 2009, by and among the Company, the
Manager, and Starwood Capital Group Global, L.P.
“Common Stock” means the common stock, par value $0.01, of the Company.

 

2



--------------------------------------------------------------------------------



 



“Company” has the meaning set forth in the Recitals.
“Company Indemnified Party” has meaning set forth in Section 8(b) hereof.
“Conditional Payment Period” has the meaning set forth in Section 6(i) hereof.
“Conduct Policies” has the meaning set forth in Section 2(l) hereof.
“Confidential Information” has the meaning set forth in Section 5 hereof.
“Core Earnings” means the net income (loss), computed in accordance with GAAP,
excluding (i) non-cash equity compensation expense, (ii) the Incentive
Compensation, (iii) depreciation and amortization, (iv) any unrealized gains or
losses or other non-cash items that are included in net income for the
applicable reporting period, regardless of whether such items are included in
other comprehensive income or loss, or in net income, and (v) one-time events
pursuant to changes in GAAP and certain non-cash charges, in each case after
discussions between the Manager and the Independent Directors and approved by a
majority of the Independent Directors.
For the avoidance of doubt, the exclusion of depreciation and amortization from
the calculation of Core Earnings shall only apply to Target Assets consisting of
debt investments related to real estate to the extent that the Company
forecloses upon the property or properties underlying such debt investments.
“Effective Termination Date” has the meaning set forth in Section 10(b) hereof.
“Equity” means (a) the sum of (1) the net proceeds from all issuances of the
Company’s equity securities since inception (allocated on a pro rata basis for
such issuances during the fiscal quarter of any such issuance), plus (2) the
Company’s retained earnings at the end of the most recently completed calendar
quarter (without taking into account any non-cash equity compensation expense
incurred in current or prior periods), less (b) any amount that the Company or
any of its Subsidiaries has paid to repurchase the Company’s Common Stock since
inception. Equity excludes (1) any unrealized gains and losses and other
non-cash items that have impacted stockholders’ equity as reported in the
Company’s financial statements prepared in accordance with GAAP, and
(2) one-time events pursuant to changes in GAAP, and certain non-cash items not
otherwise described above, in each case after discussions between the Manager
and the Independent Directors and approval by a majority of the Independent
Directors.

 

3



--------------------------------------------------------------------------------



 



“Equity Incentive Plans” means the equity incentive plans adopted by the Company
to provide incentive compensation to attract and retain qualified directors,
officers, advisors, consultants and other personnel, including the Manager and
Affiliates and personnel of the Manager and its Affiliates, and any joint
venture affiliates of the Company.
“Exchange Act” means the Securities Exchange Act of 1934, as amended.
“GAAP” means generally accepted accounting principles in effect in the United
States on the date such principles are applied.
“Governing Instruments” means, with regard to any entity, the articles of
incorporation or certificate of incorporation and bylaws in the case of a
corporation, the partnership agreement in the case of a general or limited
partnership, the certificate of formation and operating agreement in the case of
a limited liability company, the trust instrument in the case of a trust, or
similar governing documents in each case as amended.
“Incentive Compensation” means the incentive management fee calculated and
payable with respect to each calendar quarter (or part thereof that this
Agreement is in effect) in arrears in an amount, not less than zero, equal to
the difference between (1) the product of (a) 20% and (b) the difference between
(i) Core Earnings of the Company for the previous 12-month period, and (ii) the
product of (A) the weighted average of the issue price per share of the Common
Stock of all of the Company’s public offerings of Common Stock multiplied by the
weighted average number of shares of Common Stock outstanding (including, for
the avoidance of doubt, any restricted shares of Common Stock, restricted stock
units or any shares of Common Stock underlying other awards granted under one or
more of the Company’s Equity Incentive Plans) in the previous 12-month period,
and (B) 8%, and (2) the sum of any Incentive Compensation paid to the Manager
with respect to the first three calendar quarters of such previous 12-month
period; provided, however, that no Incentive Compensation shall be payable with
respect to any calendar quarter unless Core Earnings for the 12 most recently
completed calendar quarters is greater than zero.
For purposes of calculating the Incentive Compensation prior to the completion
of a 12-month period during the term of this Agreement, Core Earnings shall be
calculated on the basis of the number of days that this Agreement has been in
effect on an annualized basis.
For the avoidance of doubt, the Company’s payment of the Additional Underwriting
Discount shall not be an expense of the Company pursuant to GAAP and therefore,
shall not affect the calculation of the Incentive Compensation (or the
calculation of Core Earnings for purposes of the Incentive Compensation).

 

4



--------------------------------------------------------------------------------



 



If the Effective Termination Date does not correspond to the end of a calendar
quarter, the Manager’s Incentive Compensation shall be calculated for the period
beginning on the day after the end of the calendar quarter immediately preceding
the Effective Termination Date and ending on the Effective Termination Date,
which Incentive Compensation shall be calculated using Core Earnings for the
12-month period ending on the Effective Termination Date.
“Indemnified Party” has the meaning set forth in Section 8(b) hereof.
“Independent Director” means a member of the Board who is “independent” in
accordance with the Company’s Governing Instruments and the rules of the NYSE or
such other securities exchange on which the shares of Common Stock are listed.
“Initial Public Offering” means the Company’s sale of Common Stock to the public
through underwriters pursuant to the Company’s Registration Statement on
Form S-11 (No. 333-159754).
“Initial Term” has the meaning set forth in Section 10(a) hereof.
“Investment Advisory Agreement” means an agreement between the Manager and
Starwood Capital Group Management, LLC, a Connecticut limited liability company,
as may be amended from time to time, whereby the latter agrees to provide the
Manager with the personnel, services and resources necessary for the Manager to
perform its obligations and responsibilities under this Agreement in exchange
for certain fees payable by the Manager.
“Investment Company Act” means the Investment Company Act of 1940, as amended.
“Investment Guidelines” means the investment guidelines approved by the Board, a
copy of which is attached hereto as Exhibit A, as the same may amended,
restated, modified, supplemented or waived pursuant to the approval of a
majority of the entire Board (which must include a majority of the Independent
Directors) and the Manager Investment Committee.
“IPO Underwriting Agreement” means the Underwriting Agreement, dated August 11,
2009, by and among the Company, the Manager and the underwriters of the Initial
Public Offering.
“Last Appraiser” has the meaning set forth in Section 6(g) hereof.

 

5



--------------------------------------------------------------------------------



 



“Legacy Loan PPIF” means a public-private investment fund established under the
PPIP’s Legacy Loan Program.
“Legacy Securities PPIF” means a public-private investment fund established
under the PPIP’s Legacy Securities Program.
“Losses” has the meaning set forth in Section 8(a) hereof.
“Manager” has the meaning set forth in the Recitals.
“Manager Change of Control” means a change in the direct or indirect
(i) beneficial ownership of more than fifty percent (50%) of the combined voting
power of the Manager’s then outstanding equity interests, or (ii) power to
direct or control the management policies of the Manager, whether through the
ownership of beneficial equity interests, common directors or officers, by
contract or otherwise. Manager Change of Control shall not include (i) public
offerings of the equity interests of the Manager, or (ii) any assignment of this
Agreement by the Manager as permitted hereby and in accordance with the terms
hereof.
“Manager Conditional Payment” has the meaning set forth in Section 6(i) hereof.
“Manager Indemnified Party” has the meaning set forth in Section 8(a) hereof.
“Manager Investment Committee” means the investment committee formed by the
Manager, the members of which shall consist of employees of the Manager and its
Affiliates and may change from time to time.
“Manager Offering Payments” has the meaning set forth in Section 6(i) hereof.
“Manager Permitted Disclosure Parties” has the meaning set forth in Section 5(a)
hereof.
“Near Term Loan-to-Own Investment” means any Target Asset which, at the time of
its origination or acquisition, the originator or acquiror had the intent and/or
expectation of foreclosing on, or otherwise acquiring, the real property
securing such Target Asset within 18 months of its origination or acquisition of
such Target Asset.

 

6



--------------------------------------------------------------------------------



 



“Notice of Proposal to Negotiate” has the meaning set forth in Section 10(c)
hereof.
“NYSE” means The New York Stock Exchange.
“Performance Hurdle Rate” has the meaning set forth in Section 6(i) hereof.
“Person” means any natural person, corporation, partnership, association,
limited liability company, estate, trust, joint venture, any federal, state,
county or municipal government or any bureau, department or agency thereof or
any other legal entity and any fiduciary acting in such capacity on behalf of
the foregoing.
“PPIP” means the U.S. Treasury’s Public-Private Investment Program.
“Regulation FD” means Regulation FD as promulgated by the SEC.
“REIT” means a “real estate investment trust” as defined under the Code.
“SEC” means the United States Securities and Exchange Commission.
“Securities Act” means the Securities Act of 1933, as amended.
“Subsidiary” means (i) any subsidiary of the Company, (ii) any partnership the
general partner of which is the Company or any subsidiary of the Company, and
(iii) any limited liability company the managing member of which is the Company
or any subsidiary of the Company.
“Target Assets” means the types of assets described under “Business— Our Target
Assets” in the Company’s prospectus dated August 11, 2009, relating to the
Initial Public Offering, excluding any Near Term Loan-to-Own Investments,
subject to, and including any changes to the Company’s Investment Guidelines
that may be approved by the Manager and the Company from time to time.
“Termination Fee” means a termination fee equal to three (3) times the sum of
(i) the average annual Base Management Fee, and (ii) average annual Incentive
Compensation, in each case earned by the Manager during the 24-month period
immediately preceding the most recently completed calendar quarter prior to the
Effective Termination Date.

 

7



--------------------------------------------------------------------------------



 



“Termination Notice” has the meaning set forth in Section 10(b) hereof.
“Termination Without Cause” has the meaning set forth in Section 10(b) hereof.
“Valuation Notice” has the meaning set forth in Section 6(g) hereof.
(b) As used herein, accounting terms relating to the Company and its
Subsidiaries, if any, not defined in Section 1(a) and accounting terms partly
defined in Section 1(a), to the extent not defined, shall have the respective
meanings given to them under GAAP. As used herein, “calendar quarters” shall
mean the period from January 1 to March 31, April 1 to June 30, July 1 to
September 30 and October 1 to December 31 of the applicable year.
(c) The words “hereof,” “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section references are to this
Agreement unless otherwise specified.
(d) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms. The words include, includes
and including shall be deemed to be followed by the phrase “without limitation.”
Section 2. Appointment and Duties of the Manager.
(a) The Company hereby appoints the Manager to manage the investments and
day-to-day operations of the Company and its Subsidiaries, subject at all times
to the further terms and conditions set forth in this Agreement and to the
supervision of, and such further limitations or parameters as may be imposed
from time to time by, the Board. The Manager hereby agrees to use its
commercially reasonable efforts to perform each of the duties set forth herein,
provided that funds are made available by the Company for such purposes as set
forth in Section 7 hereof. The appointment of the Manager shall be exclusive to
the Manager, except to the extent that the Manager elects, in its sole and
absolute discretion, subject to the terms of this Agreement, to cause the duties
of the Manager as set forth herein to be provided by third parties.
(b) The Manager, in its capacity as manager of the investments and the
operations of the Company, at all times will be subject to the supervision and
direction of the Board and will have only such functions and authority as the
Board may delegate to it, including, without limitation, managing the Company’s
business affairs in conformity with the Investment Guidelines and other policies
that are approved and monitored by the Board. The Company and the Manager hereby
acknowledge the recommendation by the Manager and the approval by the Board, of
the Investment Guidelines, including, but not limited to the Company’s
investment strategy in the Target Assets. The Company and the Manager hereby
acknowledge and agree that, during the term of this Agreement, any proposed
changes to the Company’s investment strategy that would modify or expand the
Target Assets may only be recommended by our Manager and shall require the
approval of the Board and the Manager. The Company also acknowledges that, until
the expiration or earlier termination of the exclusivity and/or co-investment
provisions of the SOF VIII Partnership and the Hotel II Partnership (as each
such term defined in the Co-Investment and Allocation Agreement) the Manager
would not be able to, and there is no expectation by the Company that the
Manager could, recommend or agree to expand the type of the Target Assets in
which the Company may invest to include equity investments in real estate or
Near Term Loan-to-Own Investments.

 

8



--------------------------------------------------------------------------------



 



(c) The Manager will be responsible for the day-to-day operations of the Company
(which, for purposes of the Manager’s responsibilities in this Agreement,
includes its Subsidiaries) and will perform (or cause to be performed) such
services and activities relating to the investments and operations of the
Company as may be appropriate, which may include, without limitation:
(i) forming the Manager Investment Committee, which will have the following
responsibilities: (A) proposing modifications to the Investment Guidelines to
the Board, (B) reviewing the Company’s investment portfolio for compliance with
the Investment Guidelines on a quarterly basis, (C) reviewing the
diversification of the Company’s investment portfolio and the Company’s hedging
and financing strategies on a quarterly basis, and (D) conducting or overseeing
the provision of the services set forth in this Section 2;
(ii) serving as the Company’s consultant with respect to the periodic review of
the Investment Guidelines and other parameters for the Company’s investments,
financing activities and operations, any modification to which will be approved
by a majority of the Independent Directors;
(iii) investigating, analyzing and selecting possible investment opportunities
and acquiring, financing, retaining, selling, restructuring or disposing of
investments consistent with the Investment Guidelines;
(iv) with respect to prospective purchases, sales or exchanges of investments,
conducting negotiations on the Company’s behalf with sellers, purchasers and
brokers and, if applicable, their respective agents and representatives;
(v) negotiating and entering into, on the Company’s behalf, repurchase
agreements, interest rate swap agreements, agreements relating to borrowings
under programs established by the U.S. Government and other agreements and
instruments required for the Company to conduct the Company’s business;
(vi) engaging and supervising, on the Company’s behalf and at the Company’s
expense, independent contractors that provide investment banking, securities
brokerage, mortgage brokerage, other financial services, due diligence services,
underwriting review services, legal and accounting services, and all other
services (including transfer agent and registrar services) as may be required
relating to the Company’s operations or investments (or potential investments);

 

9



--------------------------------------------------------------------------------



 



(vii) advising the Company on, preparing, negotiating and entering into, on the
Company’s behalf, applications and agreements relating to programs established
by the U.S. Government;
(viii) coordinating and managing operations of any joint venture or
co-investment interests held by the Company and conducting all matters with the
joint venture or co-investment partners;
(ix) providing executive and administrative personnel, office space and office
services required in rendering services to the Company;
(x) administering the day-to-day operations and performing and supervising the
performance of such other administrative functions necessary to the Company’s
management as may be agreed upon by the Manager and the Board, including,
without limitation, the collection of revenues and the payment of the Company’s
debts and obligations and maintenance of appropriate computer services to
perform such administrative functions;
(xi) communicating on the Company’s behalf with the holders of any of the
Company’s equity or debt securities as required to satisfy the reporting and
other requirements of any governmental bodies or agencies or trading markets and
to maintain effective relations with such holders;
(xii) counseling the Company in connection with policy decisions to be made by
the Board;
(xiii) evaluating and recommending to the Board hedging strategies and engaging
in hedging activities on the Company’s behalf, consistent with the Company’s
qualification as a REIT and with the Investment Guidelines;
(xiv) counseling the Company regarding the maintenance of the Company’s
qualification as a REIT and monitoring compliance with the various REIT
qualification tests and other rules set out in the Code and Treasury Regulations
thereunder and using commercially reasonable efforts to cause the Company to
qualify for taxation as a REIT;

 

10



--------------------------------------------------------------------------------



 



(xv) counseling the Company regarding the maintenance of the Company’s exemption
from the status of an investment company required to register under the
Investment Company Act, monitoring compliance with the requirements for
maintaining such exemption and using commercially reasonable efforts to cause
the Company to maintain such exemption from such status;
(xvi) furnishing reports and statistical and economic research to the Company
regarding the Company’s activities and services performed for the Company by the
Manager;
(xvii) monitoring the operating performance of the Company’s investments and
providing periodic reports with respect thereto to the Board, including
comparative information with respect to such operating performance and budgeted
or projected operating results;
(xviii) investing and reinvesting any moneys and securities of the Company
(including investing in short-term investments pending investment in other
investments, payment of fees, costs and expenses, or payments of dividends or
distributions to the Company’s stockholders and partners) and advising the
Company as to the Company’s capital structure and capital raising;
(xix) causing the Company to retain qualified accountants and legal counsel, as
applicable, to assist in developing appropriate accounting procedures and
systems, internal controls and other compliance procedures and testing systems
with respect to financial reporting obligations and compliance with the
provisions of the Code applicable to REITs and, if applicable, taxable REIT
subsidiaries, and to conduct quarterly compliance reviews with respect thereto;
(xx) assisting the Company in qualifying to do business in all applicable
jurisdictions and to obtain and maintain all appropriate licenses;
(xxi) assisting the Company in complying with all regulatory requirements
applicable to the Company in respect of the Company’s business activities,
including preparing or causing to be prepared all financial statements required
under applicable regulations and contractual undertakings and all reports and
documents, if any, required under the Exchange Act or the Securities Act, or by
the NYSE;
(xxii) assisting the Company in taking all necessary action to enable the
Company to make required tax filings and reports, including soliciting
information from stockholders to the extent required by the provisions of the
Code applicable to REITs;

 

11



--------------------------------------------------------------------------------



 



(xxiii) placing, or arranging for the placement of, all orders pursuant to the
Manager’s investment determinations for the Company either directly with the
issuer or with a broker or dealer (including any affiliated broker or dealer);
(xxiv) handling and resolving all claims, disputes or controversies (including
all litigation, arbitration, settlement or other proceedings or negotiations) in
which the Company may be involved or to which the Company may be subject arising
out of the Company’s day-to-day operations (other than with the Manager or its
Affiliates), subject to such limitations or parameters as may be imposed from
time to time by the Board;
(xxv) using commercially reasonable efforts to cause expenses incurred by the
Company or the Company’s behalf to be commercially reasonable or commercially
customary and within any budgeted parameters or expense guidelines set by the
Board from time to time;
(xxvi) advising the Company with respect to and structuring long-term financing
vehicles for the Company’s portfolio of assets, and offering and selling
securities publicly or privately in connection with any such structured
financing;
(xxvii) serving as the Company’s consultant with respect to decisions regarding
any of the Company’s financings, hedging activities or borrowings undertaken by
the Company, including (1) assisting the Company in developing criteria for debt
and equity financing that is specifically tailored to the Company’s investment
objectives, and (2) advising the Company with respect to obtaining appropriate
financing for the Company’s investments;
(xxviii) providing the Company with portfolio management;
(xxix) arranging marketing materials, advertising, industry group activities
(such as conference participations and industry organization memberships) and
other promotional efforts designed to promote the Company’s business;
(xxx) performing such other services as may be required from time to time for
management and other activities relating to the Company’s assets and business as
the Board shall reasonably request or the Manager shall deem appropriate under
the particular circumstances; and
(xxxi) using commercially reasonable efforts to cause the Company to comply with
all applicable laws.

 

12



--------------------------------------------------------------------------------



 



(d) The Manager may retain, for and on behalf, and at the sole cost and expense,
of the Company, such services of the persons and firms referred to in Section
7(b) hereof as the Manager deems necessary or advisable in connection with the
management and operations of the Company. In performing its duties under this
Section 2, the Manager shall be entitled to rely reasonably on qualified experts
and professionals (including, without limitation, accountants, legal counsel and
other professional service providers) hired by the Manager at the Company’s sole
cost and expense.
(e) The Manager shall refrain from any action that, in its sole judgment made in
good faith, (i) is not in compliance with the Investment Guidelines, (ii) would
adversely and materially affect the qualification of the Company as a REIT under
the Code or the Company’s status as an entity excluded from investment company
status under the Investment Company Act, or (iii) would violate any law, rule or
regulation of any governmental body or agency having jurisdiction over the
Company or of any exchange on which the securities of the Company may be listed
or that would otherwise not be permitted by the applicable Governing
Instruments. If the Manager is ordered to take any action by the Board, the
Manager shall promptly notify the Board if it is the Manager’s judgment that
such action would adversely and materially affect such status or violate any
such law, rule or regulation or Governing Instruments. Notwithstanding the
foregoing, neither the Manager nor any of its Affiliates shall be liable to the
Company, the Board, or the Company’s stockholders for any act or omission by the
Manager or any of its Affiliates, except as provided in Section 8 of this
Agreement.
(f) The Company (including the Board) agrees to take all actions reasonably
required to permit and enable the Manager to carry out its duties and
obligations under this Agreement, including, without limitation, all steps
reasonably necessary to allow the Manager to file any registration statement or
other filing required to be made under the Securities Act, Exchange Act, the
NYSE’s Listed Company Manual, Code or other applicable law, rule or regulation
on behalf of the Company in a timely manner. The Company further agrees to use
commercially reasonable efforts to make available to the Manager all resources,
information and materials reasonably requested by the Manager to enable the
Manager to satisfy its obligations hereunder, including its obligations to
deliver financial statements and any other information or reports with respect
to the Company.
(g) As frequently as the Manager may deem reasonably necessary or advisable, or
at the direction of the Board, the Manager shall prepare, or, at the sole cost
and expense of the Company, cause to be prepared, with respect to any reports
and other information relating to any proposed or consummated investment as may
be reasonably requested by the Company.
(i) The Manager shall prepare, or, at the sole cost and expense of the Company,
cause to be prepared, all reports, financial or otherwise, with respect to the
Company reasonably required by the Board in order for the Company to comply with
its Governing Instruments, or any other materials required to be filed with any
governmental body or agency, and shall prepare, or, at the sole cost and expense
of the Company, cause to be prepared, all materials and data necessary to
complete such reports and other materials, including, without limitation, an
annual audit of the Company’s books of account by a nationally recognized
independent accounting firm.

 

13



--------------------------------------------------------------------------------



 



(ii) The Manager shall prepare, or, at the sole cost and expense to the Company,
cause to be prepared, regular reports for the Board to enable the Board to
review the Company’s acquisitions, portfolio composition and characteristics,
credit quality, performance and compliance with the Investment Guidelines and
policies approved by the Board.
(h) Officers, employees and agents of the Manager and its Affiliates may serve
as directors, officers, agents, nominees or signatories for the Company or any
of its Subsidiaries, to the extent permitted by their Governing Instruments, by
any resolutions duly adopted by the Board. When executing documents or otherwise
acting in such capacities for the Company or any of its Subsidiaries, such
Persons shall indicate in what capacity they are executing on behalf of the
Company or any of its Subsidiaries. Without limiting the foregoing, while this
Agreement is in effect, the Manager will provide the Company with a management
team, including a Chief Executive Officer and President or similar positions,
along with appropriate support personnel, to provide the management services to
be provided by the Manager to the Company hereunder, who shall devote such of
their time to the management of the Company as necessary and appropriate,
commensurate with the level of activity of the Company from time to time.
(i) The Manager, at its sole cost and expense, shall provide personnel for
service on the Manager Investment Committee.
(j) The Manager, at its sole cost and expense, shall maintain reasonable and
customary “errors and omissions” insurance coverage and other customary
insurance coverage in respect to its obligations and activities under, or
pursuant to, this Agreement.
(k) The Manager, at its sole cost and expense, shall provide such internal
audit, compliance and control services as may be required for the Company to
comply with applicable law (including the Securities Act and Exchange Act),
regulation (including SEC regulations) and the rules and requirements of the
NYSE and as otherwise reasonably requested by the Company or its Board from time
to time.
(l) The Manager acknowledges receipt of the Company’s Code of Business Conduct
and Ethics and Policy on Insider Trading (collectively, the “Conduct Policies”)
and agrees to require the persons who provide services to the Company to comply
with such Conduct Policies in the performance of such services hereunder or such
comparable policies as shall in substance hold such persons to at least the
standards of conduct set forth in the Conduct Policies.

 

14



--------------------------------------------------------------------------------



 



Section 3. Additional Activities of the Manager; Non-Solicitation; Restrictions.
(a) Except as provided in the last sentence of this Section 3(a), the
Co-Investment and Allocation Agreement and/or the Investment Guidelines, nothing
in this Agreement shall (i) prevent the Manager or any of its Affiliates,
officers, directors or employees, from engaging in other businesses or from
rendering services of any kind to any other Person or entity, whether or not the
investment objectives or policies of any such other Person or entity are similar
to those of the Company or (ii) in any way bind or restrict the Manager or any
of its Affiliates, officers, directors or employees from buying, selling or
trading any securities or commodities for their own accounts or for the account
of others for whom the Manager or any of its Affiliates, officers, directors or
employees may be acting. While information and recommendations supplied to the
Company shall, in the Manager’s reasonable and good faith judgment, be
appropriate under the circumstances and in light of the investment objectives
and policies of the Company, they may be different from the information and
recommendations supplied by the Manager or any Affiliate of the Manager to
others. The Company shall be entitled to equitable treatment under the
circumstances in receiving information, recommendations and any other services,
but the Company recognizes that it is not entitled to receive preferential
treatment as compared with the treatment given by the Manager or any Affiliate
of the Manager to others. The Company shall have the benefit of the Manager’s
best judgment and effort in rendering services hereunder and, in furtherance of
the foregoing, the Manager shall not undertake activities that, in its good
faith judgment, will adversely affect the performance of its obligations under
this Agreement.
(b) In the event of a Termination Without Cause of this Agreement by the Company
pursuant to Section 10(b) hereof, for two (2) years after such termination of
this Agreement, the Company shall not, without the consent of the Manager,
employ or otherwise retain any employee of the Manager or any of its Affiliates
or any person who has been employed by the Manager or any of its Affiliates at
any time within the two (2) year period immediately preceding the date on which
such person commences employment with or is otherwise retained by the Company.
The Company acknowledges and agrees that, in addition to any damages, the
Manager shall be entitled to equitable relief for any violation of this Section
3(b) by the Company, including, without limitation, injunctive relief.
Section 4. Bank Accounts. At the direction of the Board, the Manager may
establish and maintain one or more bank accounts in the name of the Company or
any Subsidiary, and may collect and deposit into any such account or accounts,
and disburse funds from any such account or accounts, under such terms and
conditions as the Board may approve; and the Manager shall from time to time
render appropriate accountings of such collections and payments to the Board
and, upon request, to the auditors of the Company or any Subsidiary.

 

15



--------------------------------------------------------------------------------



 



Section 5. Records; Confidentiality.
The Manager shall maintain appropriate books of accounts and records relating to
services performed hereunder, and such books of account and records shall be
accessible for inspection by representatives of the Company or any Subsidiary at
any time during normal business hours. The Manager shall keep confidential any
and all non-public information, written or oral, obtained by it in connection
with the services rendered hereunder (“Confidential Information”) and shall not
use Confidential Information except in furtherance of its duties under this
Agreement or disclose Confidential Information, in whole or in part, to any
Person other than (i) to its Affiliates, officers, directors, employees, agents,
representatives or advisors who need to know such Confidential Information for
the purpose of rendering services hereunder, (ii) to appraisers, financing
sources and others in the ordinary course of the Company’s business ((i) and
(ii) collectively, “Manager Permitted Disclosure Parties”), (iii) in connection
with any governmental or regulatory filings of the Company or disclosure or
presentations to Company investors (subject to compliance with Regulation FD),
(iv) to governmental officials having jurisdiction over the Company, (v) as
requested by law or legal process to which the Manager or any Person to whom
disclosure is permitted hereunder is a party, or (vi) with the consent of the
Company. The Manager agrees to inform each of its Manager Permitted Disclosure
Parties of the non-public nature of the Confidential Information and to obtain
agreement from such Persons to treat such Confidential Information in accordance
with the terms hereof. Nothing herein shall prevent the Manager from disclosing
Confidential Information (i) upon the order of any court or administrative
agency, (ii) upon the request or demand of, or pursuant to any law or regulation
to, any regulatory agency or authority, (iii) to the extent reasonably required
in connection with the exercise of any remedy hereunder, or (iv) to its legal
counsel or independent auditors; provided, however that with respect to clauses
(i) and (ii), it is agreed that, so long as not legally prohibited, the Manager
will provide the Company with prompt written notice of such order, request or
demand so that the Company may seek, at its sole expense, an appropriate
protective order and/or waive the Manager’s compliance with the provisions of
this Agreement. If, failing the entry of a protective order or the receipt of a
waiver hereunder, the Manager is required to disclose Confidential Information,
the Manager may disclose only that portion of such information that is legally
required without liability hereunder; provided, that the Manager agrees to
exercise its reasonable best efforts to obtain reliable assurance that
confidential treatment will be accorded such information. Notwithstanding
anything herein to the contrary, each of the following shall be deemed to be
excluded from provisions hereof: any Confidential Information that (A) is
available to the public from a source other than the Manager, (B) is released in
writing by the Company to the public (except to the extent exempt under
Regulation FD) or to persons who are not under similar obligation of
confidentiality to the Company, or (C) is obtained by the Manager from a
third-party which, to the best of the Manager’s knowledge, does not constitute a
breach by such third-party of an obligation of confidence with respect to the
Confidential Information disclosed. The provisions of this Agreement shall
survive the expiration or earlier termination of this Agreement for a period of
one year.
Section 6. Compensation.
(a) For the services rendered under this Agreement, the Company shall pay the
Base Management Fee and the Incentive Compensation to the Manager. The Manager
will not receive any compensation for the period prior to the Closing Date other
than expenses incurred and reimbursed pursuant to Section 7 hereof.

 

16



--------------------------------------------------------------------------------



 



(b) The parties acknowledge that the Base Management Fee is intended to
compensate the Manager for the costs and expenses it will incur pursuant to the
Investment Advisory Agreement, as well as certain expenses not otherwise
reimbursable under Section 7 below, in order for the Manager to provide the
Company the investment advisory services and certain general management services
rendered under this Agreement. The fee paid by the Manager under the Investment
Advisory Agreement shall not constitute an expense reimbursable by the Company
under this Agreement or otherwise.
(c) The Base Management Fee shall be payable in arrears in cash, in quarterly
installments commencing with the quarter in which this Agreement is executed. If
applicable, the initial and final installments of the Base Management Fee shall
be pro-rated based on the number of days during the initial and final quarter,
respectively, that this Agreement is in effect. The Manager shall calculate each
quarterly installment of the Base Management Fee, and deliver such calculation
to the Company, within thirty (30) days following the last day of each calendar
quarter. The Company shall pay the Manager each installment of the Base
Management Fee within five (5) Business Days after the date of delivery to the
Company of such computations.
(d) The Incentive Compensation shall be payable in arrears, in quarterly
installments commencing with the quarter in which this Agreement is executed.
The Manager shall compute each quarterly installment of the Incentive
Compensation within forty-five (45) days after the end of the calendar quarter
with respect to which such installment is payable. A copy of the computations
made by the Manager to calculate such installment shall thereafter promptly be
delivered to the Board and, upon such delivery, payment of such installment of
the Incentive Compensation shown therein shall be due and payable no later than
the date which is five (5) Business Days after the date of delivery to the Board
of such computations.
(e) Each installment of the Incentive Compensation shall be payable as follows:
(i) fifty percent (50%) of the Incentive Compensation will be payable in shares
of Common Stock; provided, however, the percentage of the Incentive Compensation
payable in shares of Common Stock is subject to the following: (1) the ownership
of such shares by the Manager does not violate the limit on ownership of Common
Stock set forth in the Company’s Governing Instruments, after giving effect to
any waiver from such limit that the Board may grant to the Manager in the future
and (2) the Company’s issuance of such shares to the Manager complies with all
applicable restrictions under U.S. federal securities laws and the rules of the
NYSE; and
(ii) the remainder will be payable in cash.

 

17



--------------------------------------------------------------------------------



 



(f) The number of shares of Common Stock payable as the Incentive Compensation
to be issued to the Manager will be equal to the dollar amount of the portion of
the quarterly installment of the Incentive Compensation payable in shares of
Common Stock divided by a value determined as follows:
(i) if the Common Stock is traded on a securities exchange, the value shall be
deemed to be the average of the closing prices of the Common Stock on such
exchange on the five Business Days prior to the date on which the quarterly
installment of the Incentive Compensation is paid;
(ii) if the Common Stock is not traded on a securities exchange but is actively
traded over-the-counter, the value shall be deemed to be the average of the
closing bids or sales prices, as applicable, on the five Business Days prior to
the date on which the quarterly installment of the Incentive Compensation is
paid; and
(iii) if the Common Stock is neither traded on a securities exchange nor
actively traded over-the-counter, the value shall be the fair market value
thereof, as reasonably determined in good faith by the Board (including a
majority of the Independent Directors) of the Company.
(g) If at any time the Manager shall, in connection with a determination of the
value of the Common Stock made by the Board pursuant to Section 6(f)(iii)
hereof, (i) dispute such determination in good faith by more than five percent
(5%), and (ii) such dispute cannot be resolved between the Independent Directors
and the Manager within ten (10) Business Days after the Manager provides written
notice to the Company of such dispute (the “Valuation Notice”), then the matter
shall be resolved by an independent appraiser of recognized standing selected
jointly by the Independent Directors and the Manager within not more than twenty
(20) days after the Valuation Notice. In the event the Independent Directors and
the Manager cannot agree with respect to such selection within the aforesaid
twenty (20) day time-frame, the Independent Directors shall select one such
independent appraiser and the Manager shall select one independent appraiser
within five (5) Business Days after the expiration of the twenty (20) day
period, with one additional such appraiser (the “Last Appraiser”) to be selected
by the appraisers so designated within five (5) Business Days after their
selection. Any valuation decision made by the Last Appraiser shall be deemed
final and binding upon the Board and the Manager and shall be delivered to the
Manager and the Board within not more than fifteen (15) days after the selection
of the Last Appraiser. The expenses of the appraisal shall be paid by the party
with the estimate which deviated the furthest from the final valuation decision
made by the independent appraisers.

 

18



--------------------------------------------------------------------------------



 



(h) The Manager agrees to reduce the Base Management Fee and Incentive
Compensation (but not below zero), in respect of any equity investment the
Company or its Subsidiaries may decide to make in any Legacy Securities PPIF or
Legacy Loan PPIF managed by the Manager or any of its Affiliates, by the amount
of the fees payable to the Manager or any of its Affiliates under the Legacy
Securities PPIF or Legacy Loan PPIF (the “PPIF Management Fee”) with regard to
such equity investment. Each installment of a PPIF Management Fee paid by the
Company will first be applied to reduce the amount of the next quarterly
installment of the Base Management Fee otherwise payable to the Manager and then
the quarterly installment of the Incentive Compensation otherwise payable at
such time, if any. Any excess will be applied to reduce the next quarterly
installment of the Base Management Fee and the Incentive Compensation in the
same manner until the Company has received full credit for the PPIF Management
Fee that is paid.
(i) The Company acknowledges the obligation of the Manager to pay to the
underwriters of the Initial Public Offering the Manager Offering Payments as
defined in and pursuant to Section 2 of the IPO Underwriting Agreement.
(i) The Company agrees to reimburse the Manager an amount (the “Manager
Conditional Payment”) equal to the Manager Offering Payments if during any full
four calendar quarter period during the 24 full calendar quarters after the
Closing Date (the “Conditional Payment Period”), the Company’s Core Earnings for
such four-quarter period exceeds the product of: (1) the weighted average of the
issue price per share of Common Stock of all of the Company’s public offerings
of Common Stock (including the Initial Public Offering) multiplied by the
weighted average number of shares of Common Stock outstanding (including, for
the avoidance of doubt, any restricted shares of Common Stock, restricted stock
units or any shares of Common Stock underlying other awards granted under one or
more of the Company’s Equity Incentive Plans) in the four-quarter period; and
(2) 8% (such product of (1) and (2), the “Performance Hurdle Rate”).
(ii) During the Conditional Payment Period if the Manager Conditional Payment
has not been made, the Manager shall compute Core Earnings for each full
four-quarter period within forty five (45) days after the end of each calendar
quarter and shall promptly deliver such computation and the calculation of the
Performance Hurdle Rate to the Board. In the event that the Performance Hurdle
Rate has been met, the Company shall pay the Manager Conditional Payment in cash
to the Manager no later than the date which is five (5) Business Days after the
date of delivery to the Board of the applicable computation of Core Earnings and
the calculation of the Performance Hurdle Rate.
(iii) In the event the Termination Fee is payable to the Manager prior to the
end of the Conditional Payment Period and the Manager Conditional Payment has
not been paid, the Company shall pay the Manager Conditional Payment in cash to
the Manager on the same date as the payment of the Termination Fee in
reimbursement of the Manager’s payment of the Manager Offering Payments,
irrespective of whether the Performance Hurdle Rate has been met.

 

19



--------------------------------------------------------------------------------



 



Section 7. Expenses of the Company.
(a) The Manager shall be responsible for the expenses related to any and all
personnel of the Manager and its Affiliates who provide services to the Company
pursuant to this Agreement or to the Manager pursuant to the Investment Advisory
Agreement (including, without limitation, each of the officers of the Company
and any directors of the Company who are also directors, officers, employees or
agents of the Manager or any of its Affiliates), including, without limitation,
salaries, bonus and other wages, payroll taxes and the cost of employee benefit
plans of such personnel, and costs of insurance with respect to such personnel.
(b) The Company shall pay all of its costs and expenses and shall reimburse the
Manager or its Affiliates for expenses of the Manager and its Affiliates
incurred on behalf of the Company, excepting only those expenses that are
specifically the responsibility of the Manager pursuant to Section 7(a) of this
Agreement. Without limiting the generality of the foregoing, it is specifically
agreed that the following costs and expenses of the Company or any Subsidiary
shall be paid by the Company and shall not be paid by the Manager or Affiliates
of the Manager:
(i) expenses in connection with the issuance and transaction costs incident to
the acquisition, disposition and financing of the investments of the Company and
its Subsidiaries;
(ii) costs of legal, tax, accounting, consulting, auditing and other similar
services rendered for the Company by providers retained by the Manager
(including, but not limited to, Rinaldi, Finkelstein & Franklin, LLC) or, if
provided by the Manager’s personnel, in amounts which are no greater than those
which would be payable to outside professionals or consultants engaged to
perform such services pursuant to agreements negotiated on an arm’s-length
basis;
(iii) the compensation and expenses of the Company’s directors and the cost of
liability insurance to indemnify the Company’s directors and officers;
(iv) costs associated with the establishment and maintenance of any of the
Company’s credit facilities, other financing arrangements, or other indebtedness
of the Company (including commitment fees, accounting fees, legal fees, closing
and other similar costs) or any of the Company’s securities offerings;

 

20



--------------------------------------------------------------------------------



 



(v) expenses connected with communications to holders of the Company’s
securities or of the Subsidiaries and other bookkeeping and clerical work
necessary in maintaining relations with holders of such securities and in
complying with the continuous reporting and other requirements of governmental
bodies or agencies, including, without limitation, all costs of preparing and
filing required reports with the SEC, the costs payable by the Company to any
transfer agent and registrar in connection with the listing and/or trading of
the Company’s securities on any exchange, the fees payable by the Company to any
such exchange in connection with its listing, costs of preparing, printing and
mailing the Company’s annual report to the Company’s stockholders and proxy
materials with respect to any meeting of the Company’s stockholders;
(vi) costs associated with any computer software or hardware, electronic
equipment or purchased information technology services from third-party vendors
that is used for the Company;
(vii) expenses incurred by managers, officers, personnel and agents of the
Manager for travel on the Company’s behalf and other out-of-pocket expenses
incurred by managers, officers, personnel and agents of the Manager in
connection with the purchase, financing, refinancing, sale or other disposition
of an investment or establishment and maintenance of any of the Company’s
securitizations or any of the Company’s securities offerings;
(viii) costs and expenses incurred with respect to market information systems
and publications, research publications and materials, and settlement, clearing
and custodial fees and expenses;
(ix) compensation and expenses of the Company’s custodian and transfer agent, if
any;
(x) the costs of maintaining compliance with all federal, state and local rules
and regulations or any other regulatory agency;
(xi) all taxes and license fees;
(xii) all insurance costs incurred in connection with the operation of the
Company’s business except for the costs attributable to the insurance that the
Manager elects to carry for itself and its personnel;
(xiii) costs and expenses incurred in contracting with third parties;

 

21



--------------------------------------------------------------------------------



 



(xiv) all other costs and expenses relating to the Company’s business and
investment operations, including, without limitation, the costs and expenses of
acquiring, owning, protecting, maintaining, developing and disposing of
investments, including appraisal, reporting, audit and legal fees;
(xv) expenses relating to any office(s) or office facilities, including, but not
limited to, disaster backup recovery sites and facilities, maintained for the
Company or the investments of the Company and its Subsidiaries separate from the
office or offices of the Manager;
(xvi) expenses connected with the payments of interest, dividends or
distributions in cash or any other form authorized or caused to be made by the
Board to or on account of holders of the Company’s securities or of the
Subsidiaries, including, without limitation, in connection with any dividend
reinvestment plan;
(xvii) any judgment or settlement of pending or threatened proceedings (whether
civil, criminal or otherwise) against the Company or any Subsidiary, or against
any trustee, director, partner, member or officer of the Company or of any
Subsidiary in his capacity as such for which the Company or any Subsidiary is
required to indemnify such trustee, director, partner, member or officer by any
court or governmental agency; and
(xviii) all other expenses actually incurred by the Manager (except as otherwise
specified herein) which are reasonably necessary for the performance by the
Manager of its duties and functions under this Agreement.
(c) Costs and expenses incurred by the Manager on behalf of the Company shall be
reimbursed monthly to the Manager. The Manager shall prepare a written statement
in reasonable detail documenting the costs and expenses of the Company and those
incurred by the Manager on behalf of the Company during each month, and shall
deliver such written statement to the Company within thirty (30) days after the
end of each month. The Company shall pay all amounts payable to the Manager
pursuant to this Section 7(c) within five (5) Business Days after the receipt of
the written statement without demand, deduction, offset or delay. Cost and
expense reimbursement to the Manager shall be subject to adjustment at the end
of each calendar year in connection with the annual audit of the Company. The
provisions of this Section 7 shall survive the expiration or earlier termination
of this Agreement to the extent such expenses have previously been incurred or
are incurred in connection with such expiration or termination.

 

22



--------------------------------------------------------------------------------



 



Section 8. Limits of the Manager’s Responsibility.
(a) The Manager assumes no responsibility under this Agreement other than to
render the services called for hereunder in good faith and shall not be
responsible for any action of the Board in following or declining to follow any
advice or recommendations of the Manager, including as set forth in the
Investment Guidelines. The Manager and its Affiliates, and the directors,
officers, employees and stockholders of the Manager and its Affiliates, will not
be liable to the Company, any Subsidiary, the Board, the Company’s stockholders
or any Subsidiary’s stockholders or partners for any acts or omissions by the
Manager or its officers, employees or Affiliates performed in accordance with
and pursuant to this Agreement, except by reason of acts or omission
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of their respective duties under this Agreement. The Company shall, to
the full extent lawful, reimburse, indemnify and hold harmless the Manager, its
Affiliates, and the directors, officers, employees and stockholders of the
Manager and its Affiliates (each, a “Manager Indemnified Party”), of and from
any and all expenses, losses, damages, liabilities, demands, charges and claims
of any nature whatsoever (including reasonable attorneys’ fees) (collectively
“Losses”) in respect of or arising from any acts or omissions of such Manager
Indemnified Party performed in good faith under this Agreement and not
constituting bad faith, willful misconduct, gross negligence or reckless
disregard of duties of such Manager Indemnified Party under this Agreement. In
addition, the Manager will not be liable for trade errors that may result from
ordinary negligence, including, without limitation, errors in the investment
decision making process or in the trade process.
(b) The Manager shall, to the full extent lawful, reimburse, indemnify and hold
harmless the Company, and the directors, officers and stockholders of the
Company and each Person, if any, controlling the Company (each, a “Company
Indemnified Party”; a Manager Indemnified Party and a Company Indemnified Party
are each sometimes hereinafter referred to as an “Indemnified Party”) of and
from any and all Losses in respect of or arising from (i) any acts or omissions
of the Manager constituting bad faith, willful misconduct, gross negligence or
reckless disregard of duties of the Manager under this Agreement or (ii) any
claims by the Manager’s employees relating to the terms and conditions of their
employment by the Manager.
(c) In case any such claim, suit, action or proceeding (a “Claim”) is brought
against any Indemnified Party in respect of which indemnification may be sought
by such Indemnified Party pursuant hereto, the Indemnified Party shall give
prompt written notice thereof to the indemnifying party, which notice shall
include all documents and information in the possession of or under the control
of such Indemnified Party reasonably necessary for the evaluation and/or defense
of such Claim and shall specifically state that indemnification for such Claim
is being sought under this Section; provided, however, that the failure of the
Indemnified Party to so notify the indemnifying party shall not limit or affect
such Indemnified Party’s rights other than pursuant to this Section. Upon
receipt of such notice of Claim (together with such documents and information
from such Indemnified Party), the indemnifying party shall, at its sole cost and
expense, in good faith defend any such Claim with counsel reasonably
satisfactory to such Indemnified Party, which counsel may, without limiting the
rights of such Indemnified Party pursuant to the next succeeding sentence of
this Section, also represent the indemnifying party in such investigation,
action or proceeding. In the alternative, such Indemnified Party may elect to
conduct the defense of the Claim, if (i) such Indemnified Party reasonably
determines that the conduct of its defense by the indemnifying party could be
materially prejudicial to its interests, (ii) the indemnifying party refuses to
assume such defense (or fails to give written notice to the Indemnified Party

 

23



--------------------------------------------------------------------------------



 



within ten (10) days of receipt of a notice of Claim that the indemnifying party
assumes such defense), or (iii) the indemnifying party shall have failed, in
such Indemnified Party’s reasonable judgment, to defend the Claim in good faith.
The indemnifying party may settle any Claim against such Indemnified Party
without such Indemnified Party’s consent, provided (i) such settlement is
without any Losses whatsoever to such Indemnified Party, (ii) the settlement
does not include or require any admission of liability or culpability by such
Indemnified Party and (iii) the indemnifying party obtains an effective written
release of liability for such Indemnified Party from the party to the Claim with
whom such settlement is being made, which release must be reasonably acceptable
to such Indemnified Party, and a dismissal with prejudice with respect to all
claims made by the party against such Indemnified Party in connection with such
Claim. The applicable Indemnified Party shall reasonably cooperate with the
indemnifying party, at the indemnifying party’s sole cost and expense, in
connection with the defense or settlement of any Claim in accordance with the
terms hereof. If such Indemnified Party is entitled pursuant to this Section to
elect to defend such Claim by counsel of its own choosing and so elects, then
the indemnifying party shall be responsible for any good faith settlement of
such Claim entered into by such Indemnified Party. Except as provided in the
immediately preceding sentence, no Indemnified Party may pay or settle any Claim
and seek reimbursement therefor under this Section.
(d) The provisions of this Section 8 shall survive the expiration or earlier
termination of this Agreement.
Section 9. No Joint Venture. The Company and the Manager are not partners or
joint venturers with each other and nothing herein shall be construed to make
them such partners or joint venturers or impose any liability as such on either
of them.
Section 10. Term; Renewal; Termination Without Cause.
(a) This Agreement shall become effective on the Closing Date and shall continue
in operation, unless terminated in accordance with the terms hereof, until the
third anniversary of the Closing Date (the “Initial Term”). After the Initial
Term, this Agreement shall be deemed renewed automatically each year for an
additional one-year period (an “Automatic Renewal Term”) unless the Company or
the Manager elects not to renew this Agreement in accordance with Section 10(b)
or Section 10(d), respectively.
(b) Notwithstanding any other provision of this Agreement to the contrary, upon
the expiration of the Initial Term or any Automatic Renewal Term and upon
180 days’ prior written notice to the Manager (the “Termination Notice”), the
Company may, without cause, in connection with the expiration of the Initial
Term or the then current Automatic Renewal Term, decline to renew this Agreement
(any such nonrenewal, a “Termination Without Cause”) upon the affirmative vote
of at least two-thirds of the Independent Directors that (1) there has been
unsatisfactory performance by the Manager that is materially detrimental to the
Company and its Subsidiaries taken as a whole or (2) the Base Management Fee and
Incentive Compensation payable to the Manager are not fair, subject to Section
10(c) below. In the event of a Termination Without Cause, the Company shall pay
the Manager the Termination Fee before or on the last day of the Initial Term or
such Automatic Renewal Term, as the case may be (the “Effective Termination
Date”). The Company may terminate this Agreement for cause pursuant to
Section 12 hereof even after a Termination Notice and, in such case, no
Termination Fee shall be payable.

 

24



--------------------------------------------------------------------------------



 



(c) Notwithstanding the provisions of subsection (b) above, if the reason for
nonrenewal specified in the Company’s Termination Notice is that two thirds of
the Independent Directors have determined that the Base Management Fee or the
Incentive Compensation payable to the Manager is unfair, the Company shall not
have the foregoing nonrenewal right in the event the Manager agrees that it will
continue to perform its duties hereunder during the Automatic Renewal Term that
would commence upon the expiration of the Initial Term or then current Automatic
Renewal Term at a fee that at least two thirds of the Independent Directors
determine to be fair; provided, however, the Manager shall have the right to
renegotiate the Base Management Fee and/or the Incentive Compensation, by
delivering to the Company, not less than 120 days prior to the pending Effective
Termination Date, written notice (a “Notice of Proposal to Negotiate”) of its
intention to renegotiate the Base Management Fee and/or the Incentive
Compensation. Thereupon, the Company and the Manager shall endeavor to negotiate
the Base Management Fee and/or the Incentive Compensation in good faith.
Provided that the Company and the Manager agree to a revised Base Management
Fee, Incentive Compensation or other compensation structure within sixty
(60) days following the Company’s receipt of the Notice of Proposal to
Negotiate, the Termination Notice from the Company shall be deemed of no force
and effect, and this Agreement shall continue in full force and effect on the
terms stated herein, except that the Base Management Fee, the Incentive
Compensation or other compensation structure shall be the revised Base
Management Fee, Incentive Compensation or other compensation structure as then
agreed upon by the Company and the Manager. The Company and the Manager agree to
execute and deliver an amendment to this Agreement setting forth such revised
Base Management Fee, Incentive Compensation, or other compensation structure
promptly upon reaching an agreement regarding same. In the event that the
Company and the Manager are unable to agree to a revised Base Management Fee,
Incentive Compensation, or other compensation structure during such sixty
(60) day period, this Agreement shall terminate on the Effective Termination
Date and the Company shall be obligated to pay the Manager the Termination Fee
upon the Effective Termination Date.
(d) No later than 180 days prior to the expiration of the Initial Term or the
then current Automatic Renewal Term, the Manager may deliver written notice to
the Company informing it of the Manager’s intention to decline to renew this
Agreement, whereupon this Agreement shall not be renewed and extended and this
Agreement shall terminate effective on the anniversary date of this Agreement
next following the delivery of such notice. The Company is not required to pay
to the Manager the Termination Fee if the Manager terminates this Agreement
pursuant to this Section 10(d).
(e) Except as set forth in this Section 10, a nonrenewal of this Agreement
pursuant to this Section 10 shall be without any further liability or obligation
of either party to the other, except as provided in Section 3(b), Section 5,
Section 7, Section 8 and Section 14 of this Agreement.
(f) The Manager shall cooperate with the Company in executing an orderly
transition of the management of the Company’s consolidated assets to a new
manager.

 

25



--------------------------------------------------------------------------------



 



Section 11. Assignments.
(a) Assignments by the Manager. This Agreement shall terminate automatically
without payment of the Termination Fee in the event of its assignment, in whole
or in part, by the Manager, unless such assignment is consented to in writing by
the Company with the consent of a majority of the Independent Directors. Any
such permitted assignment shall bind the assignee under this Agreement in the
same manner as the Manager is bound, and the Manager shall be liable to the
Company for all acts or omissions of the assignee under any such assignment. In
addition, the assignee shall execute and deliver to the Company a counterpart of
this Agreement naming such assignee as the Manager. Notwithstanding the
foregoing, the Manager may, without the approval of the Company’s Independent
Directors, (i) assign this Agreement to an Affiliate of the Manager, conditioned
on such Affiliate becoming a party to, or becoming subject to the rights and
obligations of, the Co-Investment and Allocation Agreement and Investment
Advisory Agreement and (ii) delegate to one or more of its Affiliates the
performance of any of its responsibilities hereunder so long as it remains
liable for any such Affiliate’s performance, in each case so long as assignment
or delegation does not require the Company’s approval under the Investment
Company Act (but if such approval is required, the Company shall not
unreasonably withhold, condition or delay its consent). Nothing contained in
this Agreement shall preclude any pledge, hypothecation or other transfer of any
amounts payable to the Manager under this Agreement.
(b) Assignments by the Company. This Agreement shall not be assigned by the
Company without the prior written consent of the Manager, except in the case of
assignment by the Company to another REIT or other organization which is a
successor (by merger, consolidation, purchase of assets, or other transaction)
to the Company, in which case such successor organization shall be bound under
this Agreement and by the terms of such assignment in the same manner as the
Company is bound under this Agreement.
Section 12. Termination for Cause.
(a) The Company may terminate this Agreement effective upon 30 days’ prior
written notice of termination from the Company to the Manager, without payment
of any Termination Fee, if (i) the Manager, its agents or its assignees breaches
any material provision of this Agreement and such breach shall continue for a
period of 30 days after written notice thereof specifying such breach and
requesting that the same be remedied in such 30-day period (or 45 days after
written notice of such breach if the Manager takes steps to cure such breach
within 30 days of the written notice), (ii) there is a commencement of any
proceeding relating to the Manager’s Bankruptcy or insolvency, including an
order for relief in an involuntary bankruptcy case or the Manager authorizing or
filing a voluntary bankruptcy petition, (iii) any Manager Change of Control
which a majority of the Independent Directors determines is materially
detrimental to the Company and its Subsidiaries taken as a whole, (iv) the
dissolution of the Manager, or (v) the Manager commits fraud against the
Company, misappropriates or embezzles funds of the Company, or acts, or fails to
act, in a manner constituting bad faith, willful misconduct, gross negligence or
reckless disregard in the performance of its duties under this Agreement;
provided, however, that if any of the actions or omissions described in this
clause (v) are caused by an employee and/or officer of the Manager or one of its
Affiliates and the Manager takes all necessary and appropriate action against
such person and cures the damage caused by such actions or omissions within
30 days of the Manager actual knowledge of its commission or omission, the
Company shall not have the right to terminate this Agreement pursuant to this
Section 12(a)(v).

 

26



--------------------------------------------------------------------------------



 



(b) The Manager may terminate this Agreement effective upon 60 days’ prior
written notice of termination to the Company in the event that the Company shall
default in the performance or observance of any material term, condition or
covenant contained in this Agreement and such default shall continue for a
period of 30 days after written notice thereof specifying such default and
requesting that the same be remedied in such 30-day period. The Company is
required to pay to the Manager the Termination Fee if the termination of this
Agreement is made pursuant to this Section 12(b).
(c) The Manager may terminate this Agreement if the Company becomes required to
register as an investment company under the Investment Company Act, with such
termination deemed to occur immediately before such event, in which case the
Company shall not be required to pay the Termination Fee.
Section 13. Action Upon Termination. From and after the effective date of
termination of this Agreement pursuant to Sections 10, 11, or 12 of this
Agreement, the Manager shall not be entitled to compensation for further
services hereunder, but shall be paid all compensation accruing to the date of
termination and, if terminated pursuant to section 12(b) hereof or not renewed
pursuant to Section 10(b) hereof (subject to Section 10(c) hereof), the
Termination Fee. Upon any such termination, the Manager shall forthwith:
(a) after deducting any accrued compensation and reimbursement for its expenses
to which it is then entitled, pay over to the Company or a Subsidiary all money
collected and held for the account of the Company or a Subsidiary pursuant to
this Agreement;
(b) deliver to the Board a full accounting, including a statement showing all
payments collected by it and a statement of all money held by it, covering the
period following the date of the last accounting furnished to the Board with
respect to the Company and any Subsidiaries; and
(c) deliver to the Board all property and documents of the Company and any
Subsidiaries then in the custody of the Manager.

 

27



--------------------------------------------------------------------------------



 



Section 14. Release of Money or Other Property Upon Written Request.
The Manager agrees that any money or other property of the Company (which such
term, for the purposes of this Section, shall be deemed to include any and all
of its Subsidiaries, if any) held by the Manager shall be held by the Manager as
custodian for the Company, and the Manager’s records shall be appropriately and
clearly marked to reflect the ownership of such money or other property by the
Company. Upon the receipt by the Manager of a written request signed by a duly
authorized officer of the Company requesting the Manager to release to the
Company any money or other property then held by the Manager for the account of
the Company under this Agreement, the Manager shall release such money or other
property to the Company within a reasonable period of time, but in no event
later than 60 days following such request. Upon delivery of such money or other
property to the Company, the Manager shall not be liable to the Company, the
Board, or the Company’s stockholders or partners for any acts or omissions by
the Company in connection with the money or other property released to the
Company in accordance with this Section. The Company shall indemnify the
Manager, its directors, officers, stockholders, employees and agents against any
and all Losses which arise in connection with the Manager’s proper release of
such money or other property to the Company in accordance with the terms of this
Section 14. Indemnification pursuant to this provision shall be in addition to
any right of the Manager to indemnification under Section 8 of this Agreement.
Section 15. Representations and Warranties.
(a) The Company hereby represents and warrants to the Manager as follows:
(i) The Company is duly organized, validly existing and in good standing under
the laws of the State of Maryland, has the corporate power and authority and the
legal right to own and operate its assets, to lease any property it may operate
as lessee and to conduct the business in which it is now engaged and is duly
qualified as a foreign corporation and in good standing under the laws of each
jurisdiction where its ownership or lease of property or the conduct of its
business requires such qualification, except for failures to be so qualified,
authorized or licensed that could not in the aggregate have a material adverse
effect on the business operations, assets or financial condition of the Company
and its Subsidiaries, if any, taken as a whole.
(ii) The Company has the corporate power and authority and the legal right to
make, deliver and perform this Agreement and all obligations required hereunder
and has taken all necessary corporate action to authorize this Agreement on the
terms and conditions hereof and the execution, delivery and performance of this
Agreement and all obligations required hereunder. No consent of any other
Person, including stockholders and creditors of the Company, and no license,
permit, approval or authorization of, exemption by, notice or report to, or
registration, filing or declaration with, any governmental authority is required
by the Company in connection with this Agreement or the execution, delivery,
performance, validity or enforceability of this Agreement and all obligations
required hereunder. This Agreement has been, and each instrument or document
required hereunder will be, executed and delivered by a duly authorized officer
of the Company, and this Agreement constitutes, and each instrument or document
required hereunder when executed and delivered hereunder will constitute, the
legally valid and binding obligation of the Company enforceable against the
Company in accordance with its terms.

 

28



--------------------------------------------------------------------------------



 



(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Company, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Company, or the Governing Instruments of, or any securities issued by the
Company or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Company is a party or by which the
Company or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Company and its Subsidiaries, if any, taken as a whole, and
will not result in, or require, the creation or imposition of any lien or any of
its property, assets or revenues pursuant to the provisions of any such
mortgage, indenture, lease, contract or other agreement, instrument or
undertaking.
(b) The Manager hereby represents and warrants to the Company as follows:
(i) The Manager is duly organized, validly existing and in good standing under
the laws of the State of Delaware, has the limited liability company power and
authority and the legal right to own and operate its assets, to lease the
property it operates as lessee and to conduct the business in which it is now
engaged and is duly qualified as a foreign corporation and in good standing
under the laws of each jurisdiction where its ownership or lease of property or
the conduct of its business requires such qualification, except for failures to
be so qualified, authorized or licensed that could not in the aggregate have a
material adverse effect on the business operations, assets or financial
condition of the Manager.
(ii) The Manager has the limited liability company power and authority and the
legal right to make, deliver and perform this Agreement and all obligations
required hereunder and has taken all necessary corporate action to authorize
this Agreement on the terms and conditions hereof and the execution, delivery
and performance of this Agreement and all obligations required hereunder. No
consent of any other Person, including members and creditors of the Manager, and
no license, permit, approval or authorization of, exemption by, notice or report
to, or registration, filing or declaration with, any governmental authority is
required by the Manager in connection with this Agreement or the execution,
delivery, performance, validity or enforceability of this Agreement and all
obligations required hereunder. This Agreement has been, and each instrument or
document required hereunder will be, executed and delivered by a duly authorized
officer of the Manager, and this Agreement constitutes, and each instrument or
document required hereunder when executed and delivered hereunder will
constitute, the legally valid and binding obligation of the Manager enforceable
against the Manager in accordance with its terms.

 

29



--------------------------------------------------------------------------------



 



(iii) The execution, delivery and performance of this Agreement and the
documents or instruments required hereunder will not violate any provision of
any existing law or regulation binding on the Manager, or any order, judgment,
award or decree of any court, arbitrator or governmental authority binding on
the Manager, or the Governing Instruments of, or any securities issued by the
Manager or of any mortgage, indenture, lease, contract or other agreement,
instrument or undertaking to which the Manager is a party or by which the
Manager or any of its assets may be bound, the violation of which would have a
material adverse effect on the business operations, assets or financial
condition of the Manager, and will not result in, or require, the creation or
imposition of any lien or any of its property, assets or revenues pursuant to
the provisions of any such mortgage, indenture, lease, contract or other
agreement, instrument or undertaking.
Section 16. Miscellaneous.
(a) Notices. All notices, requests and demands to or upon the respective parties
hereto to be effective shall be in writing (including by telecopy), and, unless
otherwise expressly provided herein, shall be deemed to have been duly given or
made when delivered against receipt or upon actual receipt of (i) personal
delivery, (ii) delivery by reputable overnight courier, (iii) delivery by
facsimile transmission with telephonic confirmation or (iv) delivery by
registered or certified mail, postage prepaid, return receipt requested,
addressed as set forth below (or to such other address as may be hereafter
notified by the respective parties hereto in accordance with this Section 16):

         
The Company:
  Starwood Property Trust, Inc.  
 
  591 West Putnam Avenue  
 
  Greenwich, Connecticut 06830  
 
  Attention: Ellis F. Rinaldi, Esq.  
 
  Fax: (203) 422-7873  
 
     
with a copy to:
  Skadden, Arps, Slate, Meagher & Flom LLP  
 
  4 Times Square  
 
  New York, New York 10036  
 
  Attention: David J. Goldschmidt, Esq.  
 
  Fax: (212) 735-2000  
 
     
The Manager:
  SPT Management, LLC  
 
  591 West Putnam Avenue  
 
  Greenwich, Connecticut 06830  
 
  Attention: Ellis F. Rinaldi, Esq.  
 
  Fax: (203) 422-7873  
 
     
with a copy to:
  Skadden, Arps, Slate, Meagher & Flom LLP  
 
  4 Times Square  
 
  New York, New York 10036  
 
  Attention: David J. Goldschmidt, Esq.  
 
  Fax: (212) 735-2000

 

30



--------------------------------------------------------------------------------



 



(b) Binding Nature of Agreement; Successors and Assigns. This Agreement shall be
binding upon and inure to the benefit of the parties hereto and their respective
heirs, personal representatives, successors and assigns as provided herein.
(c) Integration. This Agreement contains the entire agreement and understanding
among the parties hereto with respect to the subject matter hereof, and
supersedes all prior and contemporaneous agreements, understandings, inducements
and conditions, express or implied, oral or written, of any nature whatsoever
with respect to the subject matter hereof. The express terms hereof control and
supersede any course of performance and/or usage of the trade inconsistent with
any of the terms hereof.
(d) Amendments. This Agreement, nor any terms hereof, may not be amended,
supplemented or modified except in an instrument in writing executed by the
parties hereto.
(e) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO PRINCIPLES
OF CONFLICTS OF LAW. EACH OF THE PARTIES HERETO IRREVOCABLY SUBMITS TO THE
EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND THE UNITED
STATES DISTRICT COURT FOR ANY DISTRICT WITHIN SUCH STATE FOR THE PURPOSE OF ANY
ACTION OR JUDGMENT RELATING TO OR ARISING OUT OF THIS AGREEMENT OR ANY OF THE
TRANSACTIONS CONTEMPLATED HEREBY AND TO THE LAYING OF VENUE IN SUCH COURT.
(f) WAIVER OF JURY TRIAL. EACH PARTY HERETO ACKNOWLEDGES AND AGREES THAT ANY
CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT IS LIKELY TO INVOLVE
COMPLICATED AND DIFFICULT ISSUES, AND, THEREFORE, EACH SUCH PARTY HEREBY
IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT SUCH PARTY MAY HAVE TO A TRIAL BY JURY IN RESPECT TO
ANY ACTION DIRECTLY OR INDIRECTLY ARISING OUT OF, UNDER OR IN CONNECTION WITH OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED BY THIS AGREEMENT.

 

31



--------------------------------------------------------------------------------



 



(g) Survival of Representations and Warranties. All representations and
warranties made hereunder, and in any document, certificate or statement
delivered pursuant hereto or in connection herewith, shall survive the execution
and delivery of this Agreement.
(h) No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of a party hereto, any right, remedy, power or privilege
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right, remedy, power or privilege hereunder preclude any other
or further exercise thereof or the exercise of any other right, remedy, power or
privilege. The rights, remedies, powers and privileges herein provided are
cumulative and not exclusive of any rights, remedies, powers and privileges
provided by law.
(i) Costs and Expenses. Each party hereto shall bear its own costs and expenses
(including the fees and disbursements of counsel and accountants) incurred in
connection with the negotiations and preparation of and the closing under this
Agreement, and all matter incident thereto.
(j) Section Headings. The section and subsection headings in this Agreement are
for convenience in reference only and shall not be deemed to alter or affect the
interpretation of any provisions hereof.
(k) Counterparts. This Agreement may be executed by the parties to this
Agreement on any number of separate counterparts (including by telecopy), and
all of said counterparts taken together shall be deemed to constitute one and
the same instrument.
(l) Severability. Any provision of this Agreement which is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

32



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, each of the parties hereto has executed this Management
Agreement as of the date first written above.

            Starwood Property Trust, Inc.
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   Secretary        SPT Management, LLC
      By:   /s/ Ellis F. Rinaldi         Name:   Ellis F. Rinaldi       
Title:   Secretary   

 

33



--------------------------------------------------------------------------------



 



         

Exhibit A
Investment Guidelines
1. No investment shall be made that would cause the Company to fail to qualify
as a REIT under the Code.
2. No investment shall be made that would cause the Company to be regulated as
an investment company under the Investment Company Act.
3. The Company’s investments shall be in the Target Assets.
4. Not more than 25% of Equity will be invested in any individual asset,
including any equity investment by the Company in any Legacy Loans PPIF or
Legacy Securities PPIF without the consent of a majority of the Independent
Directors.
5. Until appropriate investments in the Target Assets are identified, the
Manager may invest the proceeds of the Initial Public Offering and any future
offerings of the Company’s securities for cash in interest-bearing, short-term
investments, including AAA-rated CMBS (as defined in the Company’s prospectus,
dated August 11, 2009, relating to the Initial Public Offering), Agency RMBS (
as defined in the Company’s prospectus, dated August 11, 2009, relating to the
Initial Public Offering), money market accounts and/or funds, subject to the
requirements for the Company’s qualification as a REIT under the Code.
6. Any investment by the Company of up to $25 million requires the approval of
the Company’s Chief Executive Officer. Any investment in excess of $25 million
but less than or equal to $75 million requires the approval of the Manager
Investment Committee. Any investment in excess of $75 million but less than or
equal to $150 million requires the approval of the Board Investment Committee
and the Manager Investment Committee. Any investment in excess of $150 million
requires the approval of the Board.
These Investment Guidelines may be amended, restated, modified, supplemented or
waived by the Board (which must include a majority of the Independent Directors)
without the approval of the Company’s stockholders.

 

 